Citation Nr: 1432504	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to July 7, 2010, and in excess of 50 percent from July 7, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable disability rating for left ear hearing loss.  

3.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, including residuals of an old healed fracture of the second lumbar vertebra.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due the service-connected lumbar spine disability, including residuals of an old healed fracture of the second lumbar vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from March 1967 until March 1969 and October 1970 until March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO, in pertinent part, granted service connection for PTSD with a 30 percent disability rating (effective November 30, 2006) and continued a 10 percent disability rating for residuals of healed fracture, old, second lumbar vertebra.  This matter also comes before the Board from a March 2008 rating decision, wherein the RO granted service connection for left ear hearing loss with a noncompensable disability rating (effective May 4, 2007).  

In June 2012, the Board denied a claim for an increased rating for tinnitus and remanded the remaining claims for additional development.

In a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 50 percent disability rating for PTSD (effective July 7, 2012).  As the 50 percent rating is less than the maximum available rating for PTSD, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained in further detail below and as reflected in the characterization of the appeal (on the title page), the Board considers the matter of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating for the lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As to the evidence of record not considered by the AOJ, such as the statements of the Veteran's spouse, such evidence is essentially duplicative of other evidence of record.  Also, the Veteran has submitted evidence, including private medical records.  In December 2012, the Veteran indicated that he wished the Board to consider all evidence in the first instance.  As such, the Veteran is not prejudiced by the Board's initial consideration of this evidence. 38 C.F.R. § 20.1304(c).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records, which were considered by the Agency of Original Jurisdiction (AOJ) in the December 2012 supplemental statement of the case, and new private medical records regarding the lumbar spine disability.  

As noted in the June 2012 Board remand, the Veteran's statements are unclear as to whether he contends that he also has right ear hearing loss due to service.  The Board also notes that the Veteran is unclear as to whether he is claiming neuropathy in his legs as due to Agent Orange exposure (March 2013 statement) or shingles as secondary to his PTSD (December 2012 statement).   These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, including verifying whether the Veteran wishes to make such a claim(s).  

The issues of entitlement to an increased rating for lumbar spine disability and TDIU due to the service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD was manifested primarily by occupational and social impairment with reduced reliability and productivity, with symptoms including irritability, anger, depressed mood and anxiety, sleep impairment, hypervigilance, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, for the period from November 30, 2006.

2. The Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, for the period from November 30, 2006.

3.  The Veteran's left ear hearing loss is manifested by no worse than a numerical designation of IV.  


CONCLUSIONS OF LAW

1.  From November 30, 2006, the criteria for an initial disability rating of 50 percent, but not higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).

2.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his PTSD and left ear hearing loss, from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned ratings for PTSD and left ear hearing loss, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records, VA medical records and private medical records have been associated with claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Following the June 2012 Board remand, the AOJ accomplished the requested development of obtaining more recent VA medical records and obtaining the July 2012 VA examinations for each claim, which are further discussed below.  

For the PTSD claim, the Veteran underwent VA examinations in January 2007 and July 2012.  For the left ear hearing loss claim, he underwent VA examinations in November 2007, November 2008 and July 2012.  Neither the Veteran nor his representative has alleged that an examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims.  The examinations included a review of the record and a full physical/mental examination, addressing the relevant rating criteria. 

In regards to the hearing loss claim, the Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the November 2007 and 2008 VA examiners each noted that the Veteran's situation of greatest difficulty was conversation.  Also, July 2012 VA examiner noted the Veteran's report that his hearing loss impacted his daily life in all difficult listening situations, but did not affect the Veteran's ability to work.  As such, the Board finds that the examinations complied with the Court's holding in Martinak, and no further examination is necessary. 

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary for either the left ear hearing loss claim or PTSD claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

III. PTSD

The Veteran contends that his PTSD symptoms were more severe than indicated by the 30 percent disability rating he had prior to July 7, 2012 and the 50 percent rating that was effective July 7, 2012.

A.  Applicable Law

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

B.  Factual Background

In November 2006, the RO received the Veteran's claim of entitlement to service connection for PTSD, which was granted in an October 2007 rating decision, effective from November 30, 2006.

During an October 2007 VA examination, the Veteran claimed that he was not receiving any psychiatric treatment.  He described symptoms including, nightmares, daily intrusive thoughts, flashbacks on hearing certain noises, restless sleep and feeling nervous.  He stated that he would try to keep busy and avoiding talking to people about his Vietnam experiences.  He avoided crowds, had a loss of interest in usual activities and had poor sleep.  He also reported hypervigilance and exaggerated startle response to unexpected noise and depressed mood.

A November 5, 2008 VA medical record noted that the Veteran was pleasant with good eye contact.  He reported feeling discouraged with pain and was depressed, but denied suicidal ideation, homicidal ideation, paranoia and audio or visual hallucinations.   His sleep disruption was due to knee pain.   He reported that he had a hyperstartle and difficulty with crowds.  Affect was full and mood dysphoric.

In a January 25, 2010 VA medical record, the Veteran reported that he had lost interest in everything; he wanted to stay in the room with the curtains drawn.  He isolated and preferred to be alone.  His wife reported that they did not socialize with anyone and that the Veteran did not want anyone coming to their home.  The Veteran denied ideation, intent, or plan. He indicated that he had difficulty sleeping, but that it may be due to pain.  He did, however, occasionally have a nightmare about Vietnam.  His wife reported that the Veteran has started losing his temper with her when she tries to get him to do things and may stay in room for 1 to 2 days before coming out.   The Veteran stated that he liked to walk in the woods behind his home for the quietness and relaxation.  

The January 25, 2010 VA medical provider noted symptoms including anxiety, depression, insomnia and inability to control anger.  The provider further noted that speech was of a normal rate and tone and that the Veteran was cooperative, with a euthymic mood and mildly constricted affect.  The Veteran's denied hallucinations, suicidal ideation and homicidal ideation.  He had a linear thought process, appropriate thought content and was orientated to person, place, time and situation.  Both short and long term memory were intact and concentration/attention was good.  The Veteran had good impulse control, insight, judgment and abstract thinking ability.  Irritability/anger was absent, but depressive/anxiety symptoms were present.  

A September 19, 2011 VA medical record documented depression at times.  The Veteran reported having nightmares, occurring about half of the nights.  He denied suicidal or homicidal ideation and physical violence.  The VA medical provider found that the Veteran was alert, oriented and casually dressed with mildly unkempt hair.  The Veteran's speech was cooperative and normal.  There was no 
psychomotor agitation or slowing, no abnormal movements.  The Veteran reported that his mood was "OK".  Affect was euthymic, but appearance was fatigued.  The provider found that thoughts were linear and forward thinking and insight and judgment were intact.  There were no audio or visual hallucinations or paranoia. 

A December 19, 2011 VA medical record documented a medication increase.  The Veteran reported that his irritability had improved, but that his nightmares continued.  He reported doing fairly well overall, mood was better and affect euthymic; he denied thoughts of suicide, homicide and physical violence.  The provider noted that the Veteran was alert and oriented, casually dressed, adequately groomed, pleasant and cooperative.  There was normal speech without psychomotor agitation, slowing or abnormal movements. Thoughts were linear and forward thinking, insight and judgment were intact and there were no hallucinations or paranoia.

In a May 22, 2012 VA medical record, the Veteran reported feeling better following medication increase; he was still on edge at times and irritable, but less so.  He slept well if he did not have nightmares, which occurred several times a month and were severe.  His wife has been living with her sister for a few years related to his nightmares, but he reported that they still got along well and she was still supportive.  He denied thoughts of suicide, physical violence or thoughts of harm to others.  The VA medical provider found that the Veteran was alert and oriented, neat, casually dressed, pleasant and cooperative.   His speech was normal; there was no psychomotor agitation, slowing or abnormal movements.  His mood was "fair" and affect euthymic, thought was linear and forward thinking, and insight and judgment were intact.  There was no suicidal or homicidal ideation, hallucinations or paranoia. 

A July 2012 VA examiner found that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The VA examiner noted symptoms including, distressing recollection and dreams, reliving experiences.  There was intense psychological distress at exposure to internal or external cues of similar traumatic events.  The Veteran made efforts to avoid thoughts and had a diminished interest or participation in significant actives.  He felt estrangement, irritability and hypervigilance

The July 2012 VA examiner also noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment and disturbances motivation and mood.  However, he determined that the Veteran was competent to handle affairs and was not rendered unable obtain or maintain substantially gainful employment.

In an August 30, 2012 VA medical record, the Veteran reported decreased nightmares; his new medication appeared to be helping.  He still felt on edge and nervous sometimes, although less so than in the past.  He still preferred to stay home.  He denied anger or irritability and his mood would occasionally get down, usually if something reminds him of Vietnam, but it did not linger.  He had occasional intrusive memories, less than in the past.  He denied thoughts of suicide, physical violence and harm to others.  The provider noted that the Veteran was alert and oriented, neat, casually dressed and pleasant and cooperative.   Speech was normal; there was no psychomotor agitation or slowing or abnormal movements. Mood was "pretty fair" and affect euthymic. Thought was linear and forward thinking, with no suicidal or homicidal ideation, hallucinations or paranoia; judgment was intact.  The provider noted a GAF score of 61.  

In a December 2012 statement, the Veteran reported that his mood would change from rage to severe depression.  He indicated that he was a loner, without a normal family relationship.  His nightmares were worse and he was angry at himself.  He also got nervous around people. 

C.  Analysis

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's own statements, and the VA examination reports dated in October 2007 and July 2012, the Board concludes that for the period prior to July 7, 2012 the Veteran is entitled to a rating of 50 percent.  However, a disability rating in excess of 50 percent is not warranted either prior to or from July 7, 2012.  

In this regard, prior to July 7, 2012, the Board finds that the Veteran's PTSD psychiatric symptoms were manifested by occupational and social impairment, with reduced reliability and productivity, indicative of a higher 50 percent disability rating.  The Veteran's symptoms for that time period generally included: irritability, anger, depressed mood and anxiety, sleep impairment, hypervigilance, disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating, while some symptoms are contemplated by the higher 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

There are also instances where the Veteran's symptoms sometimes are of the type associated with a 50 percent rating, including disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

There are other symptoms associated with various ratings.  The 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran has a depressed mood, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent disability rating.  The Veteran's does not have near-continuous anxiety or panic that would be more consistent with a 70 percent rating.  Rather, his mood varied from good to anxious to dysphoric to depressed as shown over the course of his VA treatment records.
 
Furthermore, the evidence of record shows disturbances of motivation and mood, as noted by his wife's report of the Veteran losing his temper with her (January 25, 2010 VA medical record).  The Veteran has reported that his mood would change from rages to severe depression.  (December 2012 statement).  Here, the Veteran's variations of mood are expressly contemplated by the 50 percent criteria, which contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

In further support of a 50 percent disability rating, the record documents difficulty in establishing and maintaining effective work and social relationships.  As noted above, the Veteran isolates himself from contact with other people.  His wife reported that he did not socialize or like people coming to their home, and would sometimes isolate himself in his room.  (January 25, 2010 VA medical record).

Overall, prior to July 7, 2012, the evidence of record supports finding that a 50 percent disability rating is warranted, but no higher.  In a December 2012 rating decision, the AOJ established a 50 percent disability rating, from July 7, 2012.  However, at no time during the appeal period has the evidence of record supported finding a disability rating in excess of a 50 percent disability rating.  

The evidence of record does not show that the Veteran has occupational and social impairment with deficiencies in most areas for a 70 percent disability rating.  Total occupational and social impairment, such that a 100 percent disability rating was also not warranted.  

Both prior to and from July 7, 2012, there was not an inability to establish and maintain effective relationships indicative of a 70 percent disability rating.  The Veteran has been married for several decades to his wife.  Although his wife had been living with her sister for a few years, he indicated as related to his nightmares, but that they still get along well and was still supportive.  VA medical records also showed that he and his wife interacted with each other and that she took part in his treatment.

The evidence of record also shows that the Veteran did not have occupational and social impairment, with deficiencies in most areas (for a 70 percent disability rating) or total occupational and social impairment (for a 100 percent disability rating).  The VA medical providers and examiners all found that the Veteran's speech was logical, he was oriented to person, place and time, and had normal insight, appearance, and thought and motor processes.  The Veteran also repeatedly and consistently denied delusions, hallucinations and suicidal or homicidal ideation.  His July 2012 VA examiner found that the Veteran was capable of managing his own funds and able to obtain or maintain substantially gainful employment.  

The Board also observes that the Veteran's GAF score of 61, found by the August 2012 VA medical provider, is indicative of symptoms not consistent with a disability rating in excess of 50 percent.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).

The Board finds that prior to July 7, 2012, a disability rating of 50 percent, but no higher, is warranted for the service-connected PTSD.  However, at no time during the appeal period (either prior to July 7, 2012 or from July 7, 2012) has a disability rating in excess of 50 percent been warranted.  

IV. Left Ear Hearing Loss

The Veteran contends that his service-connected left ear hearing loss is more severe than indicated by the noncompensable disability rating previously granted him.  The Board reiterates that the Veteran not service-connected for right ear hearing loss. 

A.  Applicable Law

Under 38 C.F.R. § 4.85 (2011), Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The regulatory provisions provide the following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under §3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  

The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 


B.  Factual Background

Prior to the current appeal, in June 2005, private medical provider Dr. C. Rucker found moderately severe sensorineural hearing loss on left at 4000 HZ and moderate loss, with good discrimination, on right.  The private audiogram appears to show:




HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
30
50
65
65
51.25
RIGHT
25
25
30
30
27.5

The provider also noted a speech discrimination score of 84 percent on the right and 76 percent on the left.

In a November 2007 statement, the Veteran reported that he needed people to repeat what they were saying, unless they spoke loudly.  

In November 2007, the Veteran underwent a VA examination to assess the severity of his hearing loss. The audiological evaluation found pure tone thresholds, in decibels, as follows:
  



HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
25
60
60
65
52.5
RIGHT
25
25
30
30
27.5

The average pure tone threshold for the service connected left ear was 52.5 and speech discrimination was 84 percent.  The non-service-connected right ear had an average pure tone threshold of 27.5 and a speech recognition score of 96 percent.   The Veteran reported that his situation of greatest difficulty was in conversation.  The VA examiner found that the Veteran had mild to moderately severe hearing loss.

In November 2008, the Veteran underwent another VA examination.  At that time, the Veteran reported that his situation of greatest difficulty was conversation problems and noise annoyance.  

The audiological evaluation found pure tone thresholds, in decibels, as follows:
  



HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
35
60
70
70
58.75
RIGHT
25
30
30
30
28.75

The average pure tone threshold for the service connected left ear was 58.75 and speech discrimination was 76 percent.  The non-service-connected right ear had an average pure tone threshold of 28.75 and a speech recognition score of 96 percent.   The VA examiner found that the Veteran had mild to severe hearing loss.

In July 2012, the Veteran underwent another VA examination.  The Veteran reported that his hearing loss impacted ordinary conditions of daily life in all difficult listening situations.

The audiological evaluation found pure tone thresholds, in decibels, as follows:

  



HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
40
65
70
75
62.5
RIGHT
30
30
40
40
35

The average pure tone threshold for the service connected left ear was 62.5 and speech discrimination was 80 percent.  The non-service-connected right ear had an average pure tone threshold of 35 and a speech recognition score of 94 percent.   The VA examiner found that the Veteran had mild to severe hearing loss.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally and found that it did not affect the Veteran's ability to work. 

C.  Analysis

Normally, when hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 4.85(f) (2013). 

However, under 38 C.F.R. § 3.383(a)(3), special consideration for paired organs and extremities, compensation is payable for the combinations of service-connected and non-service connected disabilities as if both disabilities were service-connected.  Hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service connected disability and hearing impairment as a result of the non-service connected disability that meets the provisions of 38 C.F.R. § 3.385.  

38 C.F.R. § 3.385 governs the determination of whether a Veteran has a ratable hearing loss "disability".  It states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Dr. C. Rucker, in June 2005, did not indicate whether testing was provided consistent with VA standards under 38 C.F.R. § 4.85(a).  However, even if the Board presumed, for the sake of argument, that testing standards were met and the right ear hearing loss was treated as if it was service-connected, the Veteran's hearing would still not warrant a compensable rating.  The service-connected left ear findings corresponded to Level IV and the non-service-connected right ear findings with Level II.  As such, the Veteran is not prejudiced by the failure to clarify the findings of Dr. C. Rucker.  

The November 2007 VA examination right ear hearing loss findings does not meet the level of a "disability" under 38 C.F.R. § 3.385.  As such, when considering those findings, the non-service connected right ear will be assigned a Roman numeral designation of I, and will not be treated as if it were service-connected.  38 C.F.R. §§ 3.383, 4.85(f). 

However, both the November 2008 VA examination and July 2012 findings for the non-service-connected right ear hearing loss meets the level of a "disability" under 38 C.F.R. § 3.385.  The Veteran's right ear hearing loss at both those examinations had thresholds of greater than 26 decibels for at least three of the specified frequencies.  As such, the Veteran's right ear hearing loss will be treated as if it were service-connected for rating purposes.  38 C.F.R. § 3.383(a)(3).  

The Board will thus first consider the November 2007 VA examination findings.  Considering those findings and using Table VI, the service-connected left ear findings correspond to Level II.  The non-service-connected right ear is deemed to correspond to Level I. 38 C.F.R. §§ 3.383, 4.85(f).  After plotting these findings on Table VII, the Board finds that the Veteran warrants a noncompensable disability rating.  

Additionally, the November 2007 VA examination findings also do not indicate that the Veteran's left ear hearing loss should be considered under the provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, since it does not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.   38 C.F.R. § 4.86.

As to the November 2008 and July 2012 VA examination findings, as previously noted, when considering those findings the Board will treat the non-service-connected right ear hearing loss as if it were service-connected for rating purposes.  38 C.F.R. § 3.383(a)(3).  

For the November 2008 VA examination, using Table VI, the service-connected left ear corresponds to Level III and the non-service-connected right ear corresponds to Level I.  After plotting these findings on Table VII, the Board finds that the Veteran again warrants a noncompensable disability rating.  

Furthermore, the provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, do not apply to the November 2008 VA examination findings.  Neither ear demonstrates puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 

As to the July 2012 VA examination findings, using Table VII, the service-connected left ear corresponds to Level IV and the non-service-connected right ear corresponds to Level I.  After plotting the hearing loss findings on Table VII, the Veteran still warrants a noncompensable disability rating.  

Additionally, considering the July 2012 VA examination findings, neither ear warrants consideration under 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment.  The puretone threshold for each respective ear is not 55 decibels or more at each of the four specified frequencies, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology has continued to meet a noncompensable rating throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for an initial, compensable disability rating for left ear hearing loss is denied. 


V. Extraschedular Consideration

Additionally, the Board has contemplated whether any issue case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of PTSD.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the level of both occupational and social impairment caused by the PTSD, as well as, symptoms such as feelings of depression, anxiety and sleep impairment.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  

The Board has similarly compared the level of severity and symptomatology of the Veteran's service-connected disability of left ear hearing loss with the respective established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with that disability is fully addressed by the rating criteria under which such disability is rated.  The Veteran has reported that conversations proved difficult as did difficult listening situations.  The rating criteria addresses the Veteran's speech recognition ability, as well as puretone level of hearing impairment.  There are no additional symptoms of his service-connected disability that is not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for left ear hearing loss.  

As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU will be addressed in the Remand portion of this decision.  


ORDER
 
Subject the laws and regulations governing the award of monetary benefits, entitlement to an initial disability rating of 50 percent, and no higher, for PTSD from November 30, 2006, is granted.

Entitlement to an initial, compensable disability rating for left ear hearing loss is denied.  


REMAND

In regards to the claim for an increased rating for the lumbar spine disability, the Veteran contends that the disability is more severe than indicated by his current 10 percent disability rating.  He further contends that the disability is also productive of neurological deficits and unemployability. (March 2013 statement).  

The Veteran underwent VA spine examinations in January 2007, June 2008 and July 2012.  However, in a statement received in March 2013, the Veteran reported that his back has worsened since January.  Also, in a June 2014 statement, the Veteran's wife reported that the Veteran was currently falling a lot and that his pain is worse.  The Veteran has also submitted new medical evidence indicating a possible worsening of the spine - an April 2014 private medical record, by Dr. H. Mourtada, documenting an epidural injection and a diagnosis of low back pain and lumbar radiculopathy.

To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Additionally, in a March 2013 statement, the Veteran claimed that he was unemployable due to his back pain and stiffness.  The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has submitted evidence of unemployability along with his claim for an increased evaluation for the spine (currently on appeal), the Board has included this "claim" in the present appeal. The RO should thus develop a claim for TDIU in accordance with Rice as indicated below. 

The TDIU claim is inextricably intertwined with the increased rating claim for the lumbar spine disability.  As such, the appropriate remedy where an unadjudicated and pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

As this matter is being remanded for additional development, the AOJ should obtain any relevant, unassociated VA medical records, including from the Columbia anc Chalreston VA Medical Centers (VAMCs).  The most recent associated treatment records are dated in December 2012 (from the Charleston VAMC) and June 2012 (from the Columbia VAMC).  

Accordingly, the case is REMANDED for the following actions:

1.  As a component of the underlying claim for an increased rating for the lumbar spine disability, the AOJ should inform the Veteran and his representative of the requirements for extra-schedular consideration, including for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. The AOJ shall request and obtain any VA medical records not already associated with the claims file, including records the Columbia VAMC (from June 2012 to the present) and Charleston VAMC (from December 2012 to the present). If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After any unassociated evidence is obtained and associated with the claims file, the AOJ shall make arrangements for an appropriate VA examination by a physician to determine the current extent and severity of his lumbar spine disability.  The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should specifically include: 

(i) What are the ranges of motion?
(ii) Is any ankylosis present?
(iii) Are there muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis?
(iv) Are there any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment due to the lumbar spine disability? and 
(v) Does the Veteran have intervertebral disc syndrome based on incapacitating episodes, including bedrest and treatment by a physician (and if so how often)?

If possible, the examiner should also consider: 

(vi)  Is there any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disabilities?

(vii)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected lumbar spine disability renders him unable to obtain or retain substantially gainful employment.  If so, the examiner should indicate the approximate date upon which the Veteran's lumbar spine disability rendered him unemployable.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles.  

4.  After accomplishing the above, the AOJ should determine whether TDIU due to the service-connected lumbar spine disability is warranted under C.F.R. § 4.16(a) or C.F.R. § 4.16(b) (for extraschedular consideration).  Any additional development deemed necessary, including obtaining a VA examination or opinion, should be taken.

5.  If the benefits sought are not granted to the Veteran's satisfaction, the AOJ should send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


